Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 	Applicant’s amendment of 16 May 2022, in which claims 1, 5, 8-10, 23 have been amended, claims 2-4, 6-7, 11, 26, 27 have been cancelled, is acknowledged.
Claims 1, 5, 8-10, 12-25 are pending in the instant application.
 	Claims 12-20, 24, 25 are withdrawn, as being drawn to a non-elected species.
 	Claims 1, 5, 8-10, 21-23 are examined on their merits herein.
Response to arguments of 16 May 2022
In view of Applicant’s amendment of 16 May 2022, all the rejections to claims 2-4, 6-7, 11, 26, 27 are herein withdrawn. Claims 2-4, 6-7, 11, 26, 27 have been cancelled.
In view of Applicant’s amendment of 16 May 2022, the objection to claims 12-20, 24, 25 is herein withdrawn. The status indicators have been corrected.
In view of Applicant’s amendment of 16 May 2022, the objection to the Title is herein withdrawn. Applicant has corrected a typographical error in the Title.
In view of Applicant’s amendment of 16 May 2022, the rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Claim 1 has been amended by deleting the recitation “sufficient to inhibit cellular native and promiscuous uptake of biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine.” Claims 2-4 have been cancelled.
In view of Applicant’s amendment of 16 May 2022, the rejection of claims 26, 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Claims 26, 27 have been cancelled.
In view of Applicant’s amendment of 16 May 2022, the rejection of claims 1-11, 21-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of enablement for the claimed prevention of a CNS disorder which is depression with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, is herein withdrawn. Applicant has deleted the term “prevention” from independent claim 1.
In view of Applicant’s amendment of 16 May 2022, the rejection of claims 1-4, 21-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the treatment of the claimed full scope of a CNS disorder/disease, with a composition comprising (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, is herein withdrawn. Claim 1 has been amended to recite depression as the CNS disorder/disease to be treated.
In view of Applicant’s amendment of 16 May 2022, the rejection of claims 1-7, 21-23, 26, 27 under 35 U.S.C. 102(b) over Lippa as evidenced by Marks; the rejection of claims 1-7 under 35 U.S.C. 102(b) over NCT00659347; and the rejection of claims 1-7 and 11 under 35 U.S.C. 102(a) over NCT01318434 as evidenced by Marks, are herein withdrawn. New rejections are made below, based on Applicant’s amendment of 16 May 2022.
Applicant’s arguments (Remarks of 16 May 2022, pages 11-16) against the rejection of claims 1-11, 21-23 under 35 U.S.C. 103(a) over Lippa as evidenced by Marks, in view of Fava, Cusin and Spearing, in further view of Zarate, have been considered. A new rejection is made below, based on Applicant’s amendment of 16 May 2022.
Applicant argues (page 12, third paragraph) that (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane is unque in terms of its mechanism of action, as unbalanced SER/NOR/DA reuptake inhibition ratio of 1/2/8. In response, prior art teaches the pharmacology of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane.  
Applicant argues (page 12, last paragraph, 13) that Fava, when read as a whole, does not provide a sound rationale for switching to an antidepressant of a different class, with a reasonable expectation that it will be effective, and provides no expectation to switch from citalopram to (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane. In response, Fava clearly teaches a model of staging treatment resistance (page 650, Table 1, and left column), and teaches that switching to antidepressants of a different class is more effective in treating depression than switching to antidepressants of the same class. Thus, Fava provides the motivation to administer an anti-depressant from a different class (such as the instant compound) to a subject who has been treated for depression and has been unresponsive to a previous course of treatment with a SSRI, as in the instant claims. Further, the model of staging treatment resistance taught by Fava implies that switching from one antidepressant class to another carries a reasonable expectation of success.
Applicant argues (page 13, last paragraph, page 14, page 15, first two paragraphs) that Cusin and Spearing do not provide a rationale for using (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane to treat treatment resistant depression. In response, references are not to be attacked individually. Cusin and Spearing are used in the rejection for teaching the scales commonly used to monitor efficacy in a method of treating depression.
Applicant argues (page 15, last paragraph, page 16) that Zarate does not provide a rationale for using (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane to treat treatment resistant depression. In response, Zarate is used for the teaching that ketamine, Applicant’s elected species of additional therapeutic agent administered in the method, is know to treat treatment resistant depression.
A new/modified rejection is made below, based on Applicant’s amendment of 16 May 2022.
Applicant argues (pages 17-19) that the claims of US patents 6,372,919, 7,098,229, 9,139,521 are silent with respect to the limitations of the amended instant claims. Modified rejections are made below, based on Applicant’s amendment of 16 May 2022.
The provisional rejection to claims 1, 5, 8-10, 21-23 on the ground of nonstatutory obviousness-type double patenting over claims 1-23 of co-pending U.S. patent application 16/865,903 is herein withdrawn. Application 16/865,903 is now abandoned.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States


Claims 1, 5 are rejected under 35 U.S.C. 102(a) as being anticipated by NCT01318434 (updated 11 April 2011, Clinicaltrials.gov archive, https://clinicaltrials.gov/ct2/history/NCT01318434?A=1&B=2&C=Side-by-Side   
accessed 12 February 2022, cited in PTO-892 of 17 February 2022), as evidenced by Hirschfeld (J. Clin. Psychiatry 2003, 64 (Suppl. 18), 20-24, cited in PTO-892). 
NCT01318434 (updated 11 April 2011) teaches a method for treating treatment resistant depression in patients who have responded inadequately to treatment with SSRI or SNRIs (under Brief Summary) with an effective amount (50 mg/day or 100 mg/day) of EB-1010 which is (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane, which is  effective to decrease depression symptoms, as in instant claim 1.
NCT01318434 teaches (point 12 under Inclusion criteria) that patients have been treated with of the allowed SSRIs or SNRIs at adequate doses -defined as 20 mg/day or more citalopram; 10 mg/day or more escitalopram; 50 mg/day or more sertraline; 125 mg/day or more venlafaxine or 60 mg/day or more duloxetine. 
While NCT01318434 does not teach that citalopram, sertraline are therapeutic agents that cause one or more of weight gain and sexual dysfunction, Hirschfeld teaches that SSRI citalopram, sertraline cause sexual dysfunction (page 20, right column, second paragraph), and weight gain (page 22, right column, second paragraph).
As such, claims 1, 5 are anticipated by NCT01318434 as evidenced by Hirschfeld.

 	Claim 1 is rejected under 35 U.S.C. 102(b) as being unpatentable over Lippa (US 6,372,919 of 16 April 2002, cited in IDS) as evidenced by Hirschfeld (J. Clin. Psychiatry 2003, 64 (Suppl. 18), 20-24, cited in PTO-892). 
Lippa (US 6,372,919) teaches a method of treating depression (as in instant claims 1, 5) in a human (column 4, lines 5-11) by administering an effective amount of a composition comprising (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane. 
By teaching that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is effective to treat depression, Lippa implicitly teaches that said compound is effective to decrease depressive symptoms, as in instant claim 1.
Lippa also teaches administering another therapeutic agent concurrently with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane (column 8, lines 20-28). Lippa teaches (column 8, lines 48-50) that a composition of the invention is administered concurrently with another therapeutic agent that potentially produces adverse side effects; the other therapeutic agent is an anti-depressant (column 8, lines 54-61).
Lippa also teaches administering another therapeutic agent concurrently with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, as part of the same composition (column 8, lines 20-28). Lippa teaches (claim 6) a pharmaceutical composition comprising (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane and an anti-depressant agent which is fluoxetine, paroxetine, sertraline. Thus, Lippa teaches that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is administered to a subject who is being treated (concurrent administration) with another therapeutic agent which is fluoxetine, paroxetine, or sertraline, that potentially produces side effects.
While Lippa does not teach that fluoxetine, paroxetine, or sertraline are therapeutic agents that cause one or more of weight gain and sexual dysfunction, Hirschfeld teaches that SSRI fluoxetine, paroxetine, or sertraline cause sexual dysfunction (page 20, right column, second paragraph), and weight gain (page 22, right column, second paragraph).
As such, claim 1 is anticipated by Lippa as evidenced by Hirschfeld.


Claim Rejections- 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 	Claims 1, 5, 8-10, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lippa et al. (US 6,372,919 of 16 April 2002, cited in IDS) and Hirschfeld (J. Clin. Psychiatry 2003, 64 (Suppl. 18), 20-24, cited in PTO-892), in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in IDS), Cusin et al. (Rating Scales for Depression, Handbook of Clinical Rating Scales and Assessment in Psychiatry and Mental Health, L. Baer, M.A. Blais (Eds.), Humana Press, 2009, Chapter 2, cited in IDS) and Spearing et al. (Psychiatry Research 1997, 73, 159-171, cited in IDS), in further view of Zarate et al. (Arch. Gen Psychiatry 2006, 63, 856-864, cited in PTO-892 of 17 February 2022).
Lippa (US 6,372,919) teaches a method of treating depression in a human (column 4, lines 5-11) by administering an effective amount of a composition comprising (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane. 
By teaching that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is effective to treat depression, Lippa implicitly teaches that said compound is effective to decrease depressive symptoms, as in instant claim 1.
Lippa also teaches administering another therapeutic agent concurrently with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane (column 8, lines 20-28). Lippa teaches (column 8, lines 48-50) that a composition of the invention is administered concurrently with another therapeutic agent that potentially produces adverse side effects; the other therapeutic agent can be an anti-depressant such as, for example, fluoxetine, sertraline, paroxetine (column 8, lines 58-59). Thus, Lippa teaches that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is administered to a subject who is being treated (concurrent administration) with another therapeutic agent such as fluoxetine, sertraline, paroxetine, that potentially produces side effects.
Lippa also teaches (column 8, lines 33-34) that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is administered subsequent to administration of another therapeutic agent, which is consistent with the subject having been treated with another therapeutic agent such as fluoxetine, sertraline, paroxetine, that potentially produces side effects.

Lippa does not teach that fluoxetine, sertraline, paroxetine are therapeutic agents that cause one or more of sexual dysfunction and weight gain side effects.
Lippa does not teach the method, wherein the decrease on the Montgomery Asberg Depression Rating Scale is to less than or equal to 12, as in instant claim 8, not does he teach a decrease on a Hamilton Rating Scale for Depression to less than or equal to 7, as in claim 9, nor does he teach a decrease on a Clinical global Impressions-Improvement score to less or equal to 2, as in instant claim 10. 
Lippa does not specifically teach a method of treating treatment resistant depression, as in instant claim 5.

Hirschfeld teaches that SSRI citalopram, sertraline cause sexual dysfunction (page 20, right column, second paragraph), and weight gain (page 22, right column, second paragraph).

Fava (Biol. Psychiatry 2003, 53, 649-659) teaches that 50-60% of the patients treated for depression are not achieving adequate response following antidepressant treatment (Abstract). Fava teaches that the switch to antidepressants of a different class is more effective in treating treatment resistant depression than switching to antidepressants of the same class. For example, Fava teaches that the serotonin-norepinephrine reuptake inhibitor venlafaxine was significantly more effective than the selective serotonin reuptake inhibitor (SSRI) paroxetine in patients who had not responded to at least two trials of antidepressants (mostly SSRIs).
Cusin teaches that the Hamilton Rating Scale for Depression (HAM-D or HRSD) is widely used in clinical trials and clinical practice. Cusin teaches that scores between 0 and 6 on this scale do not indicate the presence of depression, and scores between 7 and 17 indicate mild depression (page 10). The instant claim 9 is drawn to a score of less than or equal to 7.
Cusin also teaches the Montgomery-Asberg Depression Rating Scale (page 12-13), where a score of 10 or below indicates remission, and a score greater than 30 or 35 indicates severe depression. The instant claim 8 is drawn to a score of less than or equal to 12.
 Spearing teaches the Clinical Global Impressions (CGI) scale, which has been widely used as a primary outcome measure in clinical trials of medications for depression (page 160, right column, lines 19-21). Spearing teaches (Figure 1, page 162) that a score of less than or equal to 2, as in instant claim 10, means marked therapeutic effect, with complete or nearly complete remission of all symptoms and no side effects (score 1), or side effects that do not significantly interfere with functioning (score 2).

Zarate et al. (Arch. Gen Psychiatry 2006, 63, 856-864) teach that ketamine is effective to treat treatment-resistant depression.

It would have been obvious to a person of ordinary skill in the art to treat depression in a human subject by administering (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane concurrently with fluoxetine, sertraline, paroxetine, and monitor the effectiveness of the treatment using the Montgomery Asberg Depression Scale, or the Hamilton Rating Scale, or the Clinical Global Impressions scale. The person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane concurrently with fluoxetine, sertraline, paroxetine, because Lippa teaches concurrent administration of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane concurrently with anti-depressant such as, for example, fluoxetine, sertraline, paroxetine. The person of ordinary skill in the art would have been motivated to monitor the effectiveness of the depression treatment, because these scales are commonly used to evaluate the effectiveness of drugs in clinical trials for depression, as taught by Cusin and Spearing. 
Further, the person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient suffering from treatment resistant depression, because Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression and further Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
With respect to claims 21-23 and ketamine as the elected species of additional psychotherapeutic drug administered in the method, the person of ordinary skill in the art would have been motivated to add ketamine to (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, and use the resulting composition to treat treatment-resistant depression, because Zarate teaches that ketamine is effective to treat treatment-resistant depression. As a general principle it is prima facie obvious to combine two compounds, each of which is known to be useful for the same purpose, in order to form a combination to be used for the very same purpose. In this case, the person of ordinary skill in the art would have added ketamine, which was known to be effective in treating depression/treatment-resistant depression, to (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, with the expectation that the combination will be effective in treating treatment-resistant depression. Thus, absent some unexpected results, such a combination of two antidepressants with proven or expected efficacy in treating depression/treatment-resistant depression, is considered prima facie obvious. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
As such, claims 1, 5, 8-10, 21-23 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 8-10, 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-12 of U.S. patent 6,372,919 (cited in IDS) in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in IDS), Cusin et al. (Rating Scales for Depression, Handbook of Clinical Rating Scales and Assessment in Psychiatry and Mental Health, L. Baer, M.A. Blais (Eds.), Humana Press, 2009, Chapter 2, cited in IDS) and Spearing et al. (Psychiatry Research 1997, 73, 159-171, cited in IDS), in further view of Zarate et al. (Arch. Gen Psychiatry 2006, 63, 856-864, cited in PTO-892 of 17 February 2022).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 10-12 of U.S. patent 6,372,919 anticipates or renders obvious instant claims.
Claims 10-12 of U.S. patent 6,372,919 are drawn to a method of treating depression in a patient with an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane. 
 	Fava, Cusin , Spearing and Zarate are as above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer anti-depressant (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, to a patient suffering from depression, or a subtype of depression namely treatment-resistant depression, with the expectation of seeing therapeutic effect. The person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient suffering from treatment resistant depression, because Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression and further Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
As such, instant claims are anticipated or rendered obvious by claims 10-12 of U.S. patent 6,372,919.

Claims 1, 5, 8-10, 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 7,098,229 (cited in IDS) in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in IDS), Cusin et al. (Rating Scales for Depression, Handbook of Clinical Rating Scales and Assessment in Psychiatry and Mental Health, L. Baer, M.A. Blais (Eds.), Humana Press, 2009, Chapter 2, cited in IDS) and Spearing et al. (Psychiatry Research 1997, 73, 159-171, cited in IDS), in further view of Zarate et al. (Arch. Gen Psychiatry 2006, 63, 856-864, cited in PTO-892 of 17 February 2022).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-18 of U.S. patent 7,098,229 renders obvious instant claims.
Claims 1-18 of U.S. patent 7,098,229 are drawn to a method of treating anxiety disorder, eating disorder, and urinary incontinence in a patient with (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane. 
U.S. patent 7,098,229 discloses that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is useful to treat depression, anxiety disorders, eating disorders, urinary incontinence disorders (column 5 , lines 62-67, column 6, lines 1-2).
Fava, Cusin , Spearing and Zarate are as above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient suffering from depression or a subtype of depression namely treatment resistant depression. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane, to a patient suffering from depression, because (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane was known to be a norepinephrine reuptake inhibitor effective in treating depression, as well as anxiety disorders, eating disorders, and urinary incontinence disorders. The person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient suffering from treatment resistant depression, because Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression and further Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
As such, instant claims are rendered obvious by claims 1-18 of U.S. patent 7,098,229.

Claims 1, 5, 8-10, 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. patent 9,139,521 (cited in IDS) in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in IDS), Cusin et al. (Rating Scales for Depression, Handbook of Clinical Rating Scales and Assessment in Psychiatry and Mental Health, L. Baer, M.A. Blais (Eds.), Humana Press, 2009, Chapter 2, cited in IDS) and Spearing et al. (Psychiatry Research 1997, 73, 159-171, cited in IDS), in further view of Zarate et al. (Arch. Gen Psychiatry 2006, 63, 856-864, cited in PTO-892 of 17 February 2022).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. patent 9,139,521 anticipate or render obvious instant claims.
Claims 1-13 of U.S. patent 9,139,521 are drawn to a method of treating depression with polymorph form A of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane hydrochloride.
Fava, Cusin , Spearing and Zarate are as above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer anti-depressant (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane polymorph form A or a pharmaceutically acceptable salt thereof, to a patient suffering from depression, or a subtype of depression namely treatment-resistant depression, with the expectation of seeing therapeutic effect. The person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient suffering from treatment resistant depression, because Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression and further Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
As such, instant claims are anticipated or rendered obvious by claim 1-13 of U.S. patent 9,139,521.

Claims 1, 5, 8-10, 21-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 14-21, 65, 73 of co-pending U.S. patent application 17/039,064 (published as US2021/0161863, cited in PTO-892). Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-5, 14-21, 65, 73 of co-pending U.S. patent application 17/039,064 renders obvious instant claims.
Claims 1-5, 14-17, 19-21, 65, 73 of co-pending U.S. patent application 17/039,064 are drawn to a method of treating depression in a human patient with an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, each being substantially free of the corresponding (-) enantiomer, where the human in need of treatment has been unresponsive to a previous course of an antidepressant. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer anti-depressant (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, to a patient suffering from treatment-resistant depression, with the expectation of achieving therapeutic effect. 
As such, instant claims are rendered obvious by claims 1-5, 14-17, 19-21, 65, 73 of co-pending U.S. patent application 17/039,064. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Claims 1, 5, 8-10, 21-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627